Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention seems directed to an abstract idea, in particular, a certain method of organizing a human activity.
As to claims, 1, 20, for example, the claimed invention seems to recite, based on a speech of a user,  specifying a selected spot that is intended by the user from displayed visual information,  and specify the selected spot based on a non-verbal action and a verbal action of the user.
Claims 2-5 seem to not seem to add any statutory subject matter to the claimed invention, and can thus continue to be rejected for being directed to an abstract idea, in particular, a certain method of organizing a human activity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powderly et al. (US20180307303, Powderly).

As to claims 1, 20, Powderly shows:
An information processing device, and corresponding information processing method, comprising:
a specifying unit configured to, based on a speech of a user  (¶ [0301]) (e.g., identify the word spoken by the user and replace the selected word "quarter" with the word "corner" as uttered by the user), 
specify a selected spot that is intended by the user from visual information that is displayed, wherein the specifying unit is configured to specify the selected spot based on a non-verbal action and a verbal action of the user (¶ [0301], e.g., replacing a word based on a combination of eye gaze and speech inputs).

As to claim 2, Powderly shows:


As to claim 3, Powderly shows:
The information processing device according to claim 2, wherein the verbal action contains at least a speech of the user, and the specifying unit is configured to specify the selected spot based on the gaze of the user and the speech (¶ [0301], e.g., replacing a word based on a combination of eye gaze and speech inputs; identify the word spoken by the user and replace the selected word "quarter" with the word "corner" as uttered by the user).

As to claim 4, Powderly shows:
The information processing device according to claim 3, wherein the specifying unit is configured to define a candidate spot from the visual information based on any one of the gaze and the speech of the user and, based on the other, specify the selected spot from the candidate spot (¶ []).

As to claim 5, Powderly shows:
The information processing device according to claim 4, wherein the specifying unit is configured to define a single candidate spot from the visual information based on the gaze of the user and specify the selected spot from the candidate spot based on the speech of the user (¶ [0301]) (e.g., where multiple words are contained within the eye gaze cone cast, the wearable system may automatically select the word within the eye gaze cone that is closest to the replacement word).


The information processing device according to claim 5, wherein the specifying unit is configured to determine, as the candidate spot, a gazed area that is determined based on the gaze of the user and a resolution that relates to gaze recognition (¶ [0301]) (e.g., where multiple words are contained within the eye gaze cone cast, the wearable system may automatically select the word within the eye gaze cone that is closest to the replacement word).

As to claim 7, Powderly shows:
The information processing device according to claim 5, wherein the specifying unit is configured to specify the selected spot from the candidate spot based on a character string or an intention that is recognized from the speech of the user (¶ [0286]) (e.g., The wearable system 200 can determine the gaze direction based on the inward-facing imaging system 462 and can cast a cone 2806 or ray in the gaze direction).

As to claim 8, Powderly shows:
The information processing device according to claim 5, wherein the visual information contains at least a character string, and the specifying unit is configured to specify the selected spot by matching a character string that is contained in the candidate spot and a character string that is recognized from the speech of the user (¶ [0288]) (e.g., the user can easily and quickly select the erroneous word, "quarter," merely by looking at it for a sufficient time. The word may be selected based on a combination of eye gaze (or gesture) time together with an ASR score above an ASR threshold).


As to claim 11, Powderly shows:


As to claim 19, Powderly shows:
The information processing device according to claim 4, wherein the specifying unit is configured to define multiple candidate spots from the visual information based on the speech of the user and, based on the gaze of the user, specify the selected spot from the candidate spots (¶ [0290]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US20180307303, Powderly) in view of Imoto et al. (US20160328372, Imoto).

As to claims 12-14:
Powderly shows a device substantially as claimed, as specified above. 
Powderly further shows:
wherein the display controller is configured to display the candidate spot in an emphasized manner when the specifying unit determines that multiple subjects that can be specified from the speech of the user are contained in the candidate spot.
wherein the display controller is configured to, based on a resolution that relates to gaze recognition, display the candidate spot in an emphasized manner at a magnitude that enables separation of the subjects by the gaze of the user.
emphasized candidate spot and specify the selected spot from the second candidate spot based on the speech of the user.

Powderly fails to specifically show: 
The manner of emphasizing the displayed candidate spot being enlarging it manner .
In the same field of invention, Imoto teaches: extracting candidate text from a text string displayed on the screen. Imoto further teaches: The manner of emphasizing a displayed candidate spot being enlarging it (¶ [0063], [0066]);
A display controller being configured to display the candidate spot in an enlarged manner when a specifying unit determines subjects that can be specified are contained in the candidate spot; wherein the display controller is configured to display the candidate spot in an enlarged manner at a magnitude that enables separation of the subjects; wherein the specifying unit is configure to define a second candidate spot from the enlarged candidate spot and specify the selected spot from the second candidate spot (¶ [0063], [0066]) (e.g., a selection area placement unit 104 places selectable areas for the selection candidate text on the display screen 20 that are more enlarged than the selection candidate text display area..
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Powderly and Imoto before the effective filing date of the invention, to have combined the teachings of Imoto with the device as taught by Powderly. 
One would have been motivated to make such combination because a way to help a user accurately select text that the user wants to select would have been obtained and desired, as expressly taught by Imoto (¶ [0005]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US20180307303, Powderly) in view of Marggraff et al. (US20170123492, Marggraff).

As to claim 9:
Powderly shows a device substantially as claimed, as specified above. 
Powderly further shows:
The information processing device according to claim 5, wherein the visual information contains at least an text and the specifying unit is configured to specify, as the selected spot, an object that matches an intention that is recognized from the speech of the user from among objects that are contained in the candidate spot (¶ [0399]) (e.g., the processor is configured to determine that the user has given the command to select the portion of the presented text for editing based on data from the imaging system).
Powderly fails to specifically show:
wherein the visual information contains at least an image.
In the same field of invention, Marggraff teaches: biomechanically-based eye signals for interacting with real and virtual objects. Marggraff further teaches: a visual information contains at least an image and the specifying unit is configured to specify a selected spot (¶ [0528]) (e.g., activation may proceed using a typical activation sequence within the eye-signal language (e.g., so-called “go” or “reveal” sequences). However, if multiple selections are possible within an eye-gaze region that exceeds, or is close to, the resolution for gaze tracking, then additional steps must be taken by the user to indicate a specific selection. Examples where this situation may occur include one or more cells within a spreadsheet, a location (e.g., to delete or insert) within a body of text, a grid of thumbnail images or)

One would have been motivated to make such combination because a way to allow a user to control and interact with a computing device primarily using one’s eye would have been obtained and desired, as expressly taught by Marggraff (¶ [0003]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US20180307303, Powderly) in view of Dides et al. (US20160189708, Dides).

As to claim 10:
Powderly shows a device substantially as claimed, as specified above. 
Powderly further shows:
wherein the visual information contains at least data corresponding to the candidate spot and a character string or an intention that is recognized from the speech of the user  (¶ [0399]) (e.g., the processor is configured to determine that the user has given the command to select the portion of the presented text for editing based on data from the imaging system).
Powderly fails to specifically show: visual information contains at least waveform data, and matching metadata. 
In the same field of invention, Dides teaches: audible proximity messaging. Dides further teaches: information contains at least waveform data, and the specifying unit is configured to specify the selected spot by matching metadata corresponding to the candidate spot and a character string (¶ [0059]).

One would have been motivated to make such combination because a way to more effectively to communicate with users through audio content would have been obtained and desired, as expressly taught by Dides (¶ [0002]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parker et al. 		[U.S. 20130307771]
Teshima		[U.S. 20170243600]
Kutaragi et al.		[U.S. 20140289323]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/11/2022